                                                                                                      1
                                                                                                      2
                                                                                                      3
                                                                                                      4
                                                                                                      5
                                                                                                      6
                                                                                                      7
                                                                                                      8
                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                      9
                                                                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                                     10
                                                                                                     11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                           ANAHID GRIGORIAN, an individual,                      Case No. 2:18-CV-10302-DMG-PLA
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                                                     Plaintiff,                  ORDER RE STIPULATED
                                                                                                     13                                                          PROTECTIVE ORDER
                                                                                                                     v.
                                                                                                     14
                                                                                                           MERCEDES BENZ USA, LLC, a
                                                                                                     15    Delaware limited liability company;
                                                                                                           DAIMLER AG, a German corporation;
                                                                                                     16    and DOES 1 to 100, inclusive,
                                                                                                     17                              Defendants.
                                                                                                     18
                                                                                                     19
                                                                                                                     Having considered the papers, and finding that good cause exists, the Parties’
                                                                                                     20
                                                                                                           Stipulated Protective Order is granted.
                                                                                                     21
                                                                                                                     IT IS SO ORDERED.
                                                                                                     22
                                                                                                     23
                                                                                                           DATED:             February 5, 2020
                                                                                                     24                                                    __________________________________
                                                                                                     25                                                             PAUL L. ABRAMS
                                                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                     26
                                                                                                     27
                                                                                                     28
                                                                                                                                                           -1-
                                                                                                                                      ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                                          010-8977-8991/1/AMERICAS
